***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               BURKE v. MESNIAEFF—DISSENT

   BISHOP, J., dissenting. As noted by the majority, the
operative complaint in this matter, filed on August 12,
2015, contains six counts, including one count alleging
intentional assault and battery.1 Following trial, the jury
determined, as revealed by answers to interrogatories
propounded to them, that the defendant, Gregory Mes-
niaeff, had, in fact, intentionally assaulted the plaintiff,
Elizabeth Burke, and that his assault caused injuries
and damages to her. The jury, however, found that the
defendant had proven his special defense of justifica-
tion and that he had acted in defense of others. Accord-
ingly, the jury found in favor of the defendant. On
appeal, the plaintiff makes two principal arguments:
that the court inappropriately instructed the jury on the
law of criminal trespass and that the evidence was
insufficient to sustain the jury’s determination that the
defendant’s wilful assault against the plaintiff was justi-
fied under the theory that he was acting in defense of
others. While the majority acknowledges the possibility
of some infirmity in the court’s trespass instruction, my
colleagues conclude that any such imperfection had no
bearing on the judgment. Additionally, the majority has
concluded that the evidence supports the jury’s determi-
nation that the defendant was acting in defense of oth-
ers. I respectfully disagree. In my view, the concept of
the plaintiff as a trespasser in a marital residence of
the parties had no place in the trial proceedings.2 That
wrong minded notion, however, coursed throughout
the evidentiary portion of the trial and was prominent
in the court’s instructions to the jury as well as in
defense counsel’s closing argument, likely confusing
the jury and, as a result, rendering its verdict unreliable.
   Additionally, I part company with my colleagues
regarding their conclusion that the evidence was suffi-
cient to warrant the jury’s determination that the defen-
dant’s need to protect others on the property justified
his wilful assault upon the plaintiff. To the contrary, I
believe the record is devoid of any objective evidence
from which the defendant reasonably could have con-
cluded that others present at the residence were under
threat of harm from the plaintiff while he was engaged
in his physical assault upon her. Accordingly, I respect-
fully dissent.
  In this dissenting opinion, I first discuss the court’s
instructions on trespass; next, I discuss the adequacy
of the evidence supporting the special defense relating
to the defense of others.
  At the outset, I note that the majority characterizes
the plaintiff’s instructional claims on appeal as relating
only to the court’s charge on two of the defendant’s
special defenses and concludes that because the jury
did not find that the plaintiff was a trespasser, her
claim was unavailing. I do not so narrowly construe
the plaintiff’s claims; rather, I understand that the plain-
tiff has asserted on appeal that the court should not
have given any instruction on trespassing. Also, I do
not share the majority’s conclusion regarding the harm-
lessness of the court’s jury instruction on the basis, as
the majority claims, that the jury did not conclude that
the plaintiff had been trespassing while under assault
by the defendant. Indeed, I believe, respectfully, that the
court’s instruction on trespassing essentially concluded
for the jury that the plaintiff was trespassing when, as
an uninvited guest in her husband’s home, she refused
to leave when told to do so.
  A fair analysis of the pleadings, evidence, and oral
argument leads me to conclude that the plaintiff’s status
as an alleged trespasser at the time and place of the
incident was bedrock to the defense of this civil assault
and battery claim. The following supports this con-
clusion
   During pretrial proceedings, the defendant filed sev-
eral special defenses premised on the notion that his
assault against the plaintiff was justified as self-defense,
defense of others, or defense of property. All of these
special defenses, as alleged by the defendant, were
premised on the claim that the plaintiff was trespassing
on the defendant’s property at the time of the incident.3
In sum, the defendant’s claim that the plaintiff was a
trespasser when he assaulted her was key to his
defense. My conclusion in this regard is further but-
tressed by reference to the closing argument of the
defendant’s counsel and to the court’s instructions to
the jury.
   In closing argument, after the evidentiary portion of
the trial during which there was considerable, albeit
disputed, evidence regarding the plaintiff’s status while
at the Sharon house, the defendant’s counsel stated, in
part: ‘‘She claimed at one point that she resides or
resided at the Sharon house, that it was her house. The
marital house is down in New Rochelle. This is complete
fabrication. [The defendant] said she lived there two
weeks a long time ago. That was it. It’s not her—not
her home, not her residence, never was. There’s . . .
uncontradicted testimony that [the defendant] is the
sole owner of the property. It is his house.’’ Later, the
defendant’s counsel returned to this theme when he
claimed to the jury: ‘‘No one disputes that [the plaintiff]
was told to leave the property. That’s an important
point. She was told she’s got to leave the property. [The
plaintiff] said she was told. She told that in—put that
in the police report. She refused to leave the property.
At that point, she was no longer a welcomed guest at
the house. You’ll see in our special defenses the legal
language that the judge will tell you you need to follow.
There’s reasons why the laws are written the way they
are. And for situations like this, there are laws that
apply and you’re gonna get those instructions. And you
have to decide essentially did [the defendant] handle
himself properly that day? Did he act reasonably? Did
he not use excessive force to remove her from the
property? I think the testimony and the evidence is that
he used as much force as he had to use to keep her
from getting back into the property. That was a reason-
able thing for him to do by any standard.’’
   True to the defendant’s counsel’s predictions, the
court provided the jury with extensive instructions
regarding the role of trespassing in the defendant’s
defenses. Respectfully, from my perspective, the court
essentially told the jury that the plaintiff had been a
trespasser. In part, the court commented to the jury:
‘‘The defendant alleges that on December 5, 2009, the
plaintiff was trespassing on the premises and exhibiting
disorderly conduct and/or creating a disturbance. The
parties agree that the defendant did not invite the plain-
tiff to the historic tour. In addition, the defendant alleges
the plaintiff entered and/or remained on the property
after she was directed to leave by him, the owner of
the property, and that she refused to do so, among the
other claims asserted with respect to trespassing. The
plaintiff does not dispute that she was told to leave.’’
   I agree with the majority’s observation, albeit in a
different legal context, that jurors are not required to
leave their common sense at the courthouse door. In
this instance, and in the absence of any charge to the
jury regarding the plaintiff’s entitlement to occupy the
premises no matter which spouse held title, I believe,
respectfully, that any reasonable juror would have con-
cluded from this charge that the plaintiff’s status as a
trespasser during the incident in question was a fore-
gone conclusion.4
   The court’s instructions regarding the special
defenses continued the theme of the plaintiff as a tres-
passer. As to the special defense of justification, the
court instructed the jury as follows: ‘‘[A] person in pos-
session or control of premises is justified in using rea-
sonable physical force upon another person when and
to the extent that he reasonably believes such to be
necessary to prevent or terminate the commission or
attempted commission of a criminal trespass by such
other person in or upon such premises.’’ Thus, it is
apparent that the notion of the plaintiff as a trespasser
was central to the court’s charge on the successful
defense of justification. Justification, however, is not a
stand-alone defense. As a matter of logic and law, the
defense of justification must relate to some behavior
which is alleged to have been justified. Here, the jury
found that the defendant’s assaultive behavior was justi-
fied and that justification was premised, as instructed
by the court, on the notion of the plaintiff as a trespasser
on the defendant’s property. In short, assuming the
jury followed the court’s justification charge, the one
reasonable conclusion supported by the record is that
the defendant was justified in assaulting the plaintiff
as a means to eject her from the property titled only
in his name and after she had refused to leave when
told to do so. Thus, even though the court did not
reiterate its instructions concerning trespassing when
discussing the special defense relating to the defense
of others, the instruction regarding the plaintiff as tres-
passer in the more general defense of justification can-
not fairly be excised from our consideration of the
viability of the jury’s verdict.
   As noted by the majority, at the conclusion of the
evidence portion of the trial, the court submitted inter-
rogatories to the jury, including those dealing with each
of the defendant’s special defenses. The jury’s
responses to two interrogatories were determinative of
the plaintiff’s claims. As reflected by their answers to
the interrogatories, the jury found that the defendant’s
conduct toward the plaintiff constituted intentional
assault and battery and that his intentional conduct
was a substantial factor in causing or aggravating the
plaintiff’s injuries and damages. The jury found, how-
ever, in favor of the defendant on two of his special
defenses. Specifically, the jury determined that the doc-
trines of justification and defense of others barred the
plaintiff’s recovery.
   In determining that the court’s instruction on trespass
was not harmful to the plaintiff, the majority fastens
on the jury’s response to the interrogatory related to
the plaintiff’s special defense regarding wrongful con-
duct by the plaintiff. The majority concludes that
because the jury did not find that the plaintiff’s wrongful
conduct barred her recovery, the jury must have con-
cluded that the plaintiff was not trespassing when she
was assaulted by the defendant. As noted, I do not
believe this conclusion is warranted by the record. With
respect to the special defense regarding the plaintiff’s
alleged wrongful conduct, the court instructed the jury
as follows: ‘‘The defendant has also raised the defense
of ‘wrongful conduct,’ claiming that the plaintiff is
barred, in whole or in part, from pursuing her claims
under the doctrine of wrongful conduct. The defendant
alleges that on December 5, 2009, the plaintiff was tres-
passing on the premises and exhibiting disorderly con-
duct and/or creating a disturbance. The parties agree
that the defendant did not invite the plaintiff to the
historic tour. In addition, the defendant alleges the
plaintiff entered and/or remained on the property after
she was directed to leave by him, the owner of the
property, and that she refused to do so, among the
other claims asserted with respect to trespassing. The
plaintiff does not dispute that she was told to leave.
The defendant also alleges the plaintiff was exhibiting
disorderly conduct and/or creating a public distur-
bance. The defendant also alleges that the plaintiff was
assaulting and/or battering him during the incident of
December 5, 2009. Under Connecticut law, a plaintiff
may not maintain a civil action for injuries allegedly
sustained as the direct result of her knowing and inten-
tional participation in a criminal act. The wrongful con-
duct defense does not apply if you find that the plaintiff
sustained injuries and damages independent of any
wrongful conduct of the plaintiff. It further applies only
if the plaintiff has violated the law in connection with
the very transaction as to which she seeks redress or
relief.’’ Thus, the court’s reference to wrongful conduct
related to the defendant’s claim that the plaintiff had
been trespassing but also that she had been guilty of
disorderly conduct and creating a public disturbance.
Significantly, the court’s charge in this regard included
a component ignored by the majority that there must
be a nexus between the plaintiff’s alleged wrongful con-
duct and the assault for this special defense to prevail.
Thus, because the jury found that the defendant wilfully
assaulted the plaintiff, it is entirely reasonable to
deduce, from this interrogatory, that irrespective of
whether the plaintiff was guilty of trespassing or disor-
derly conduct, the defendant’s assault upon her was
not sufficiently tied to her criminal conduct for this
special defense to prevail.
   Accordingly, I do not believe it is reasonable to glean
from the jury’s answer to the wrongful conduct interrog-
atory that the jury found that the plaintiff had not been
trespassing when she was being assaulted by the defen-
dant. Such a finding is neither compelled nor warranted
by the jury’s rejection of this special defense.
   In sum, from my reading of the court’s instructions
and the jury’s responses to interrogatories, it is reason-
able to conclude as an overarching consideration, that
the jury was influenced by the court’s instruction on
trespass and found that the plaintiff could not recover
because, as a trespasser, she was susceptible to the
defendant’s claims regarding justification and the
defense of others.5
   I am troubled by this outcome for two principal rea-
sons. As noted, I do not believe it was appropriate for
the court, under these circumstances, to give the jury
any instruction premised on the plaintiff being a tres-
passer. Secondly, even if the court could reasonably
have given an instruction on criminal trespass, the court
gave an incomplete and flawed trespass instruction by
failing to further instruct the jury on the scienter ele-
ment of trespass and on the question of whether the
plaintiff, as a nontitleholder, was nevertheless privi-
leged to be on the property in light of her marriage to
the defendant and the status of the Sharon house as a
periodically shared marital residence.
  In giving its instruction, the court followed the lan-
guage of the criminal trespass statute, General Statutes
§ 53a-107 (a) (1), which states that a person commits
criminal trespass when ‘‘[k]nowing that such person is
not licensed or privileged to do so, such person enters
or remains in a building or any other premises after an
order to leave or not to enter personally communicated
to such person by the owner of the premises . . . .’’
As I read that statute, it contains multiple parts, each
necessary to the conclusion that one is a trespasser. In
order to make such a determination, a fact finder would
have to conclude (1) that a person knows he or she is
not licensed to be on property, (2) that the person must,
in fact, not be so licensed or privileged, (3) that the
person must be ordered to leave by the owner, and (4)
that the person must refuse such an order. In the present
case, the court gave no guidance to the jury as to the
meaning of the statute’s prefatory language concerning
whether a person is licensed or privileged to be on
property owned by another. And, as noted, the court did
not instruct the jury on the trespass statute’s scienter
requirement of proof that the nonowner must know
that he or she is not licensed or privileged to be on the
property in order to be guilty of trespassing. See State
v. Garrison, 203 Conn. 466, 474, 525 A.2d 498 (1987)
(‘‘[t]he actor’s knowledge that he is not privileged or
licensed to enter or to remain on the premises is a
requirement of criminal trespass’’). And yet, whether
the plaintiff was privileged or licensed to be on the
property and, if not, whether she knew so, are factors
at the crux of the question of whether the plaintiff could
be considered to have been trespassing under the then
existing circumstances.6 Rather than provide an expla-
nation of the meaning of these terms, the court dwelled,
instead, on the fact that the property was owned by
the defendant who had told the plaintiff to leave. The
jury was, therefore, left with an incomplete understand-
ing of how one can be found to be a trespasser.
  Here, there was no evidence that the plaintiff tres-
passed on the property. To the contrary, there was
considerable undisputed evidence that she was licensed
and privileged to be there. The record reflects that the
parties were married in 1989 and that approximately
ten years later, the defendant purchased the subject
property in Sharon and took title in his own name. After
the Sharon house was bought, the parties purchased a
home in New Rochelle, New York, which became their
primary residence.
   The record supports the conclusion that, at the time
of this incident, the parties were married and living
together. During testimony, the defendant acknowl-
edged that the plaintiff had a key to the Sharon house,
that she had a right to be on the property, and that she
kept clothing, furniture, furnishings, and kitchenware
on the premises, which she retrieved from the premises
after the incident. Laurel Powers, a friend of the plain-
tiff, also testified that the plaintiff kept clothing, furnish-
ings, and other personal belongings in the Sharon house,
which she assisted the plaintiff in retrieving after the
incident. Moreover, the plaintiff testified, without con-
tradiction, that after the Sharon house was purchased,
she selected the interior color scheme and painted the
interior of the home. Also, although the defendant dis-
puted the amount of time that the plaintiff had stayed
in the Sharon house, he did not deny that she sometimes
had occupied the home with him during the marriage.
   Importantly, the defendant acknowledged, at trial,
that on the date of the assault, he believed that the
plaintiff had the right to be at the property because they
were married and he did not perceive her as trespassing
either when she first arrived or after he told her to
leave.7
  Finally, it is noteworthy that both parties had Con-
necticut driver’s licenses at the time of this incident.
Because there was no trial evidence of any other Con-
necticut dwellings of the parties, this fact provides some
indication that each considered the Sharon house to be
a place of his and her residence.
  On the basis of these facts, I do not believe there
was any basis for the court to instruct the jury on the
law of criminal trespass. In doing so, the court dwelled
only on the fact that the property had been titled in the
defendant’s name and that, as the titleholder, he, at
some point, told the plaintiff to leave and she refused.
Because I believe this partial and incomplete instruction
infected the jury’s deliberations, the jury’s verdict
lacks reliability.
   My point is best illustrated by the use of an example.
Consider the following. John Jones and Mary Jones are
married and reside in a home titled solely in John’s
name. On a Sunday afternoon, John announces to Mary
that he has invited several of his male friends to come
to the house to watch a sports event on afternoon televi-
sion. Mary, however, does not like John’s friends and
detests watching sports. On hearing John’s intentions,
she strongly voices her displeasure and tells John that
his friends are not welcome. She then leaves the resi-
dence on an errand. Later when she returns, and upon
seeing John’s friends at the home, she loudly tells them
that they are not welcome and orders them to leave.
At that juncture, John reminds Mary that the house is
in his own name and tells her to vacate. When she
refuses, John calls the police and insists that Mary be
arrested for criminal trespass for her refusal to leave
the premises when ordered to do so by him. Under these
circumstances, I do not believe a serious argument can
be advanced that Mary has committed a trespass solely
on the basis that John owns the property because, not-
withstanding title ownership, Mary is licensed and privi-
leged to be in the marital residence.
   To me, the facts of the example are parallel to the
circumstances we confront in this appeal, except for a
legally insignificant disagreement between the parties
as to how much time the plaintiff actually spent in the
Sharon house during the marriage leading up to the
defendant’s assault on the plaintiff. I believe the actual
amount of time each party spent at the Sharon house
is unimportant because both parties understood the
Sharon house to be a marital residence. In sum, the
defendant’s characterization of the Sharon house as a
family residence and his own state of mind that the
plaintiff was not a trespasser on the date of the incident
should put to rest any notion of the plaintiff as a tres-
passer. The jury, however, was led to believe from the
instructions that ownership was the pivot point for tres-
pass and that the plaintiff’s status as a trespasser could
justify the defendant’s assaultive behavior toward her.
The jury was given no instruction concerning the facts
and circumstances that could give rise to a nontitlehold-
er’s license or privilege to be present. In the absence
of that explanation, in this case and beyond, a spouse
without title to a marital residence dwells there only
at the sufferance of the owner of title spouse, a circum-
stance ripe for abuse and one that cannot be harmo-
nized with any reasonable public policy.
   The plaintiff claims, as well, that there was insuffi-
cient evidence to support the jury’s determination that,
in assaulting the plaintiff, the defendant properly acted
in defense of others. I agree.
   ‘‘The defense of others, like self-defense, is a justifica-
tion defense . . . [which] operate[s] to exempt from
punishment otherwise criminal conduct when the harm
from such conduct is deemed to be outweighed by the
need to avoid an even greater harm or to further a
greater societal interest . . . . Thus, conduct that is
found to be justified is, under the circumstances, not
criminal.’’ (Internal quotation marks omitted.) State v.
Bryan, 307 Conn. 823, 832–33, 60 A.3d 246 (2013). Fur-
thermore, ‘‘in order to submit a defense of others
defense to the jury, a defendant must introduce evi-
dence that the defendant reasonably believed [the
attacker’s] unlawful violence to be imminent or immedi-
ate.’’ (Internal quotation marks omitted.) Id., 835. The
notion of a reasonable belief has two components: first,
the actor must have an actual belief of an imminent
danger to others and, second, that belief must be reason-
able. Thus, in assessing a defense of others claim, we
utilize what has come to be known as a subjective-
objective test. See id., 836; State v. DeJesus, 194 Conn.
376, 389 n.13, 481 A.2d 1277 (1984); State v. Croom, 166
Conn. 226, 229–30, 348 A.2d 556 (1974). That is, the actor
must believe that the danger is actual and imminent
and the actor’s belief must be reasonable by an objec-
tive standard.
   In this appeal, the relevant evidence from the record
is that when the plaintiff approached the Sharon house,
the defendant was inside the residence with three
women who were guests on an historic house tour. The
evidence supports the conclusion that when the plaintiff
arrived on the porch, she yelled out in questioning who
the women were and that the defendant immediately
went to the plaintiff, grabbed her by the arm, and forc-
ibly led her away from the house while she continued
to loudly demand to know the identities of the women
in the house, while also screaming, ‘‘Help, help! Call
the police.’’ The evidence further reveals that once the
defendant had brought the plaintiff close to the road,
the plaintiff was either thrown or fell into a snow bank
in such a manner that Pierce Kearney, a stranger who
was then driving by the property, stopped, exited his
vehicle, and ran across the road in an effort to stop the
defendant from behavior he thought was assaultive.
The defendant assured him that the situation was all
right with the statement: ‘‘It’s okay, she’s my wife,’’ to
which Kearney responded, ‘‘No, this is over.’’ Finally,
the record reveals that the women who had remained
inside the house were upset and fearful, one testifying
that she did not know if the plaintiff might have been
armed with a weapon.
   In finding this evidence sufficient to support the jury’s
determination that the defendant acted reasonably in
defense of others, the majority appears to rely on the
testimony of the tour guests, concluding that their fears
were objectively reasonable. Respectfully, I believe this
analysis is wide of the mark. The extent of fear and
hysteria of the defendant’s house tour guests is, in no
way, a measure of the reasonableness of the defendant’s
assaultive behavior. In other words, the issue at hand
is not the reaction of the houseguests or the reasonable-
ness of their fears; rather, it is the objective reasonable-
ness of the defendant’s claimed belief that the
houseguests were in imminent danger of physical harm
from the plaintiff.8 And, in this regard, the record is
bereft of any evidence that, at any time, the plaintiff,
by gesture or words, made any threats against the
houseguests. Time and time again during the trial, the
defendant was given the opportunity to state the objec-
tive basis for a reasonable belief that the houseguests
were at risk of physical harm and, time and time again,
he could offer no evidence except for his subjective
belief that his guests were in peril from the plaintiff.9
As noted, the defendant’s belief, alone, that others might
be in harm’s way is insufficient, as a matter of law, to
justify his assault upon the plaintiff. Furthermore, the
defendant’s own admissions at trial put the denial to
his defense of others special defense.10 Accordingly,
I believe, that as a matter of law, the evidence was
insufficient to warrant a verdict based on the defen-
dant’s special defense that he was acting in defense of
others when he wilfully assaulted the plaintiff.
  For the reasons stated, I would reverse and remand
for retrial. Accordingly, I respectfully dissent.
  1
    The record reveals that the complaint in this matter was initially filed
on January 3, 2012.
  2
    While the plaintiff framed her claim of rightful access to the Sharon
house as a spouse’s right to marital property, she makes it clear in her
briefing that her claim relates more broadly to the notion that the evidence
amply demonstrated that the Sharon house was a residence purchased and
periodically shared by the parties during the marriage and, thus, a property
she was entitled to occupy during the marriage.
   3
     The relevant special defenses are as follows:
   ‘‘Fourth Special Defense: Wrongful Conduct
   ‘‘The plaintiff is barred, in whole or in part, from pursuing her claims
under the doctrine of wrongful conduct. On December 5, 2009, the plaintiff
was trespassing on the premises. The plaintiff exhibited disorderly conduct
and/or was creating a public disturbance. In addition, the plaintiff was
assaulting and/or battering the defendant. The plaintiff’s actions on Decem-
ber 5, 2009, were made knowingly and intentionally. . . .
   ‘‘Seventh Special Defense: Self-Defense
   ‘‘With respect to the allegations of December 5, 2009, any actions taken
by the defendant were in self-defense. The plaintiff was trespassing at the
time of the incident and was assaulting and/or battering the defendant.
   ‘‘Eighth Special Defense: Defense of others
   ‘‘With respect to the allegations of December 5, 2009, any actions taken
by the defendant were in defense of others. The plaintiff was trespassing
at the time of the incident and was acting in a disorderly manner.
   ‘‘Ninth Special Defense: Justification
   ‘‘At the time of the incident, the plaintiff was trespassing on the defendant’s
property. The plaintiff, knowing that she was not licensed or privileged to
do so, entered and remained on the property. Despite the defendant, who
is the owner of the property, directing her to leave, the plaintiff refused to
do so. The plaintiff then continued to exhibit disorderly conduct and/or
create a public disturbance. As such, the defendant was justified in using
reasonable force in escorting the plaintiff from the premises.’’
   4
     The majority notes that the court did not instruct the jury that the
defendant had to prove that the plaintiff was trespassing at the Sharon
house. Given the court’s marshaling of evidence in this regard and the
absence of any countervailing instruction on whether the plaintiff was none-
theless entitled to be on the property, the court may have considered such
a question to be unnecessary and that the only worthy questions for the jury
regarding the special defenses concerned whether the defendant’s conduct
in forcibly removing the uninvited plaintiff from his property was propor-
tional to the risk her presence and demeanor created to him, the property,
or to others.
   5
     Although the court’s instructions on the special defense of defense of
others was minimal, I am mindful that the defendant tied this special defense,
as he did all of his special defenses, to the notion that, at the time of the
incident, the plaintiff had been trespassing. See footnote 3 of this dis-
senting opinion.
   6
     In this regard, the fact that the plaintiff parked her car away from the
main driveway to the house and may have approached the house from the
rear does not bear on the question of her license or privilege to be on the
property. Neither does the suggestion that she may have known that the
defendant did not want her to come to the house that afternoon. A contrary
determination would be tantamount to saying that every time a couple’s
marital residence is titled in one partner’s name, the other partner may
come to or remain on the premise only at the whim of the title holding
spouse. Such a conclusion would defy common sense and finds no support
in public policy regarding marital relations.
   7
     The defendant’s notion, newly minted for this case, that the plaintiff was
a trespasser on the date of this event can fairly be attributed to the wisdom
gained with the passage of time and the ingenuity of counsel in formulating a
defense to this intentional assault. The record belies the defendant’s present
posture that the plaintiff could reasonably have been characterized as a
trespasser at the Sharon house on the date of the assault. This conclusion
is buttressed by a review of the pleadings in the parties’ marital dissolution
action filed by the defendant on March 18, 2010, approximately three months
after the assault, and approximately two years before this action was com-
menced. These pleadings contain averments and admissions by the present
defendant that contradict the notion of the plaintiff as a trespasser. See
Mesniaeff v. Burke, Superior Court, judicial district of Stamford-Norwalk,
Docket No. FA-10-4021756-S (April 17, 2014). At the outset, I note that we
may take judicial notice of court files between the same parties. See In re
Jeisean M., 270 Conn. 382, 402–403, 852 A.2d 643 (2004); Carpenter v.
Planning & Zoning Commission, 176 Conn. 581, 591, 409 A.2d 1029 (1979);
Guerriero v. Galasso, 144 Conn. 600, 605, 136 A.2d 497 (1957). In the dissolu-
tion matter, the defendant herein filed a motion on March 18, 2010, for
exclusive possession of the Sharon house in which he averred:
   ‘‘1. The plaintiff is presently living at the family residence located at 129/
135 North Main Street, Sharon, Connecticut.
   ‘‘2. The defendant has vacated the family residence located at 129/135
North Main Street, Sharon, Connecticut.
   ‘‘3. There are no children of the parties who reside in the family home
with the plaintiff.
   ‘‘Wherefore, the plaintiff prays the court for an order pursuant to Connecti-
cut General Statutes § 46b-83 prohibiting the defendant from reentering the
premises at 129/135 North Main Street, Sharon, Connecticut during the
pendency of this action or until a further order of the court.’’
   The defendant’s characterization of the Sharon house as a family residence
in the marital dissolution action belies the notion that the plaintiff could,
just three months earlier, have been considered by him to be trespassing
on the property subject to his order to leave. The record of the marital
dissolution action reveals that the defendant filed two identically worded
motions on June 20, 2010, and December 7, 2010. Later, on October 11,
2012, however, after the present action was filed on January 3, 2012, the
defendant herein recast, in the dissolution action, his motion for exclusive
possession of the Sharon house, in which he newly referred to the property
as his residence and averred that his spouse lived in New York. It does not
appear from the record that any action was ever taken on any of these
motions. That history rebuts any claim, by the defendant herein, that he
considered the plaintiff to be a trespasser at the marital residence in Sharon
on December 5, 2009.
   8
     By way of illustration of this point, consider this different scenario: While
a defendant is dragging a plaintiff along a driveway and while there are
houseguests inside a nearby home, the plaintiff tells the defendant in a low
but menacing voice that she has a handgun in her purse and she intends,
as she struggles to get free, to go into the house to open fire on the women
inside. In this scenario, none of the houseguests hear the plaintiff’s lethal
threat. Their absence of fear would be irrelevant to a consideration as to
whether the defendant’s assaultive behavior against the plaintiff could be
justified as a reasonable reaction to the need to protect others.
   9
     When given the opportunity to state any objective basis for his subjective
belief that his houseguests were in threat of imminent harm from the plaintiff,
this exchange took place between the plaintiff’s counsel and the defendant:
   ‘‘Q. And [the plaintiff] never threatened to physically harm any of those
three women, isn’t that true?
   ‘‘A. No, that’s not true.
   ‘‘Q. Did she ever verbally say that she was going to hurt any of those
women?
   ‘‘A. I interpreted it that way. There was no direct statement to that effect
that I can recall, but I certainly got that impression.
   ‘‘Q. Did she say she was going to hurt anyone?
   ‘‘A. I don’t recall any such statements.
   ‘‘Q. Did you ever say that she never threatened them verbally?
   ‘‘A. I believe I may have.’’
   Later, during the same cross-examination, this exchange took place:
   ‘‘Q. And, [the plaintiff] never threatened to hurt anyone, she never said
she was going to hurt you, isn’t that true?’’
   ‘‘A. I believe that’s true, yes.’’
   It is noteworthy that the defendant did testify that in addition to his fears
about the plaintiff’s conduct, he was embarrassed by her behavior as well.
Pride, however, is no justification for violence.
   10
      During an exchange with the plaintiff’s counsel regarding the defendant’s
forcibly leading the plaintiff down the driveway, the following colloquy
took place:
   ‘‘Q. Okay. She was struggling with you to try to get free; is that correct?
   ‘‘A. I wouldn’t put it that way, but just—there was active resistance on
her part.
   ‘‘Q. Is active—there’s resistance, defined by you, as struggling to get free?
   ‘‘A. It coulda been. It doesn’t have to, though, sir.
   ‘‘Q. Well, I’m asking about on December 5, 2009. Did [the plaintiff’s] active
resistance consist of struggling to get away from you?
   ‘‘A. I don’t believe it did, no.’’
   This admission by the defendant puts to lie his legal claim that his assault
was justified as a means of protecting his houseguests from harm. If, as he
acknowledged, the plaintiff was not trying to escape from his grasp, she
could not have, by any reasonable perspective, have presented any risk of
harm to others.